Filed 12/14/15 P. v. Brown CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B254186

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. Nos. MA060845 and
         v.                                                           BA357017)

SHANTA RENEE BROWN,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Lisa M.
Chung, Judge. Reversed in part and remanded. Appeal of BA357017 is dismissed.
         Mary Jo Strnad, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Senior Assistant Attorney General, Margaret E. Maxwell and
Tannaz Kouhpainezhad, Deputy Attorneys General, for Plaintiff and Respondent.


                                           ______________________
       The trial court has a duty to instruct on a lesser included offense if there is
substantial evidence from which a jury could reasonably conclude the defendant
committed the lesser uncharged offense, but not the greater. That threshold requirement
can be satisfied not only by conflicting evidence regarding an essential element of the
greater offense (here, the use of force or fear to accomplish the taking of personal
property as an element of robbery), but also by evidence that raises doubt as to the
reliability of the prosecution’s proof of a necessary element of the crime charged.
Because such evidence was presented in this case, the trial court’s failure to instruct on
theft as a lesser included offense requires reversal of Shanta Renee Brown’s conviction
on two counts of robbery.
                    FACTUAL AND PROCEDURAL BACKGROUND
       1. The Information
       An information charged Brown with two counts of robbery (Pen. Code, § 211) and
one count of second degree burglary (Pen. Code, § 459) based on Brown’s shoplifting
merchandise from a big-box retailer in Lancaster and her subsequent encounter with two
of the store’s loss prevention officers who unsuccessfully attempted to persuade her to
return the items.
       2. The Evidence at Trial
       In the early afternoon of September 17, 2013 Adam Rollins, Tony Hernandez and
Jeanette Ferrer, all loss prevention officers, watched Brown take various items of
merchandise, place them in her purse or on her person and leave the big-box store
without paying for them. Pursuant to store policy Hernandez and Ferrer waited to
confront Brown until she left the store. They followed Brown outside, where Hernandez
identified himself as a security officer and asked Brown to return the items she had taken.
Brown denied the theft and started walking away. (At one point Brown said that she had
just stepped outside to smoke a cigarette; at another that her mother had paid for the items
at the cologne counter and could provide a receipt.) Hernandez and Ferrer again
followed Brown and demanded she go back to the store.


                                              2
       Rollins ran from the store and caught up with his colleagues. He identified
himself as a security officer to Brown and insisted she come back to the store with him.
Brown refused, cursed Rollins and kept walking. Rollins grabbed the strap of Brown’s
shoulder purse in which she had concealed some of the stolen items before leaving the
store. Rollins testified, after he had grabbed the strap of her purse, Brown “started to
punch my arm.” The strap broke, but Brown held onto the purse. Rollins released his
grip on the broken strap and retreated because Brown had not stopped punching his
forearm. Rollins testified Brown “was becoming hostile, so I needed to disengage from
the situation.”
       After Rollins left, Hernandez and Ferrer remained with Brown, who continued
walking away from the store. Hernandez stepped in front of Brown, faced her and again
demanded she surrender the merchandise she had taken. Hernandez testified Brown
“refused, and then she pushed me away.” Rollins also claimed he saw Brown push
Hernandez “out of the way.” Hernandez, however, testified that Rollins had “headed
back to the store,” and he and Brown were in front of another retail establishment when
Brown pushed him.
       At this point Brown started running toward the street. Hernandez telephoned the
sheriff’s department to report that he and Ferrer were following a shoplifter. They
elected not to try to chase Brown and lost sight of her after she boarded a bus.
       Later the same day Brown returned the merchandise to the store. She admitted to
Los Angeles County Deputy Sheriff Jorge Diaz, who had initially responded to the
incident and then was called back when Brown returned to the store, that she had taken
the items. She asked that she not be arrested because she had returned everything.
       Brown neither testified nor presented other witnesses in her defense. The defense
theory, developed primarily through cross-examination of the People’s three witnesses—
Deputy Diaz and the two victims, Rollins and Hernandez—was that the prosecution had
failed to prove Brown used force to effect the taking of the merchandise.
       Deputy Diaz interviewed Rollins at the store location shortly after the incident.
Diaz testified Rollins had not told him that Brown repeatedly punched his arm when he

                                             3
demanded she return the merchandise and grabbed her purse strap. Rather, Rollins said
Brown had bumped him with her shoulder as he pulled on the purse strap. Rollins, on the
other hand, testified he had been interviewed by a sheriff’s deputy about the theft twice
on the day it occurred and during the second interview he did report he had been
punched. Rollins was not certain the same deputy had conducted both interviews.
During his cross-examination, Hernandez testified he had spoken to a sheriff’s deputy
about the incident but could not recall whether he said Brown had pushed him.
       In closing argument Brown’s counsel reminded the jury Rollins had testified he
typically responded to 20 incidents of shoplifting or theft per day while working at this
big-box store. It was, therefore, questionable whether he or his colleague Hernandez
would remember the details of any particular episode. In that context, defense counsel
argued, the testimony as to the nature of the physical force that had been used by Brown,
if any at all, was equivocal and contradictory, creating a reasonable doubt whether she
had committed robbery.
       3. The Jury Instructions
       The trial court properly instructed the jury pursuant to CALCRIM No. 1600 on the
elements of robbery, including that to prove Brown was guilty of robbery the People
were required to prove she had “used force or fear to take the property or to prevent the
person from resisting.” The jury was also instructed a store employee who is on duty has
possession of the store owner’s property. In addition, the court instructed pursuant to
CALCRIM No. 1700 that Brown was guilty of burglary if she entered the store building
with the intent to commit theft. Neither the People nor Brown requested an instruction on
theft as a lesser included offense of robbery. The court did not give the lesser included
offense instruction sua sponte.




                                             4
       4. The Verdict and Sentence
       The jury found Brown guilty on all three counts. The trial court sentenced her to
an aggregate state prison term of six years, the upper term of five years for the robbery of
Rollins and a consecutive term of one year (one-third the middle term of three years) for
the robbery of Hernandez. The court stayed the sentence imposed for burglary pursuant
to Penal Code section 654.1
                                       DISCUSSION
       1. Standard of Review
       The trial court has a duty to instruct the jury sua sponte on all lesser included
offenses if there is substantial evidence from which a jury can reasonably conclude the
defendant committed the lesser, uncharged offense, but not the greater. (People v.
Whalen (2013) 56 Cal. 4th 1, 68; People v. Rogers (2006) 39 Cal. 4th 826, 866-867.) The
duty exists even when the lesser included offense is inconsistent with the defendant’s
own theory of the case and the defendant objects to the instruction. (People v. Banks
(2014) 59 Cal. 4th 1113, 1160, disapproved on another ground in People v. Scott (2015)
61 Cal. 4th 363, 391; People v. Breverman (1998) 19 Cal. 4th 142, 155 (Breverman).)
This instructional requirement “‘prevents either party, whether by design or inadvertence,
from forcing an all-or-nothing choice between conviction of the stated offense on the one
hand, or complete acquittal on the other. Hence, the rule encourages a verdict, within the
charge chosen by the prosecution, that is neither “harsher [n]or more lenient than the
evidence merits.”’” (People v. Smith (2013) 57 Cal. 4th 232, 239-240; accord, Banks, at
p. 1160; People v. Campbell (2015) 233 Cal. App. 4th 148, 162.)
       “‘[T]he existence of “any evidence, no matter how weak” will not justify
instructions on a lesser included offense . . . .’ [Citation.] Such instructions are required

1
       The court revoked Brown’s probation in Los Angeles Superior Court case
BA357017 and ordered executed a previously stayed state prison sentence to be served
concurrently with the sentence imposed in the present case. Although Brown’s notice of
appeal includes the case number for the probation revocation proceeding, she does not
mention that case in her briefs, let alone identify any reversible error by the trial court.
Any appeal of the proceeding is dismissed as abandoned.

                                              5
only where there is ‘substantial evidence’ from which a rational jury could conclude that
the defendant committed the lesser offense, and that he is not guilty of the greater
offense.” (People v. DePriest (2007) 42 Cal. 4th 1, 50; accord, People v. Whalen, supra,
56 Cal.4th at p. 68.) Substantial evidence is defined for this purpose as “evidence
sufficient to ‘deserve consideration by the jury,’ that is, evidence that a reasonable jury
could find persuasive.” (People v. Barton (1995) 12 Cal. 4th 186, 201, fn. 8.) “In
deciding whether evidence is ‘substantial’ in this context, a court determines only its bare
legal sufficiency, not its weight.” (Breverman, supra, 19 Cal.4th at p. 177.) Further,
“[i]n deciding whether there is substantial evidence of a lesser offense, courts should not
evaluate the credibility of witnesses, a task for the jury.” (Id. at p. 162.)
       We review the trial court’s failure to instruct on a lesser included offense de novo
(see People v. Licas (2007) 41 Cal. 4th 362, 367; People v. Manriquez (2005) 37 Cal. 4th
547, 581), considering the evidence in the light most favorable to the defendant (People
v. Brothers (2015) 236 Cal. App. 4th 24, 30; People v. Millbrook (2014) 222 Cal. App. 4th
1122, 1137).
       2. Substantial Evidence Existed To Support an Instruction on the Lesser
          Included Offense of Theft
               a. Theft as a lesser included offense of robbery
       Robbery is “the felonious taking of personal property in the possession of another,
from his person or immediate presence, and against his will, accomplished by means of
force or fear.” (Pen. Code, § 211; see People v. Williams (2013) 57 Cal. 4th 776, 781,
786.) A taking for purposes of robbery is “either the gaining possession or the carrying
away” of the property. (People v. Cooper (1991) 53 Cal. 3d 1158, 1165, fn. 8.)
       “‘The terms “force” and “fear” as used in the definition of the crime of robbery
have no technical meaning peculiar to the law and must be presumed to be within the
understanding of jurors.’” (People v. Griffin (2004) 33 Cal. 4th 1015, 1025-1026.)
Something more is required than the quantum of force necessary to accomplish the mere
seizing of the property (People v. Anderson (2011) 51 Cal. 4th 989, 995; People v. Burns
(2009) 172 Cal. App. 4th 1251, 1259; see also People v. Morales (1975) 49 Cal. App. 3d
6
134, 139), but only such force as is necessary to overcome the victim’s resistance. (See
Burns, at p. 1259; People v. Mungia (1991) 234 Cal. App. 3d 1703, 1708 [proper inquiry is
whether “defendant engage[d] in a measure of force at the time of taking to overcome the
victim’s resistance”]; see also Griffin, at p. 1025 [the degree of force used, if not merely
incidental, is immaterial].)
       Theft, defined in Penal Code section 484 as the felonious stealing, taking,
carrying, leading or driving away the personal property of another, is a lesser included
offense of robbery. (People v. Williams, supra, 57 Cal.4th at pp. 786-787; People v.
Whalen, supra, 56 Cal.4th at p. 69.) “The crime [of robbery] is essentially a theft with
two aggravating factors, that is, a taking (1) from [the] victim’s person or immediate
presence, and (2) accomplished by the use of force or fear.” (Miller v. Superior Court
(2004) 115 Cal. App. 4th 216, 221; see People v. Burns, supra, 172 Cal.App.4th at
p. 1256.)2

2
       There was evidence the total value of the merchandise taken by Brown was
slightly more than $142. Although the law of theft distinguishes between grand theft
and petty theft—generally now with $950 as the threshold distinguishing the felony and
misdemeanor offenses—neither robbery (taking property by force or fear) nor burglary
(entering a building with intent to commit grand or petit larceny or any other felony) as
traditionally defined is dependent upon proof of the value of the item or items taken.
Effective November 4, 2014, however, Penal Code section 459.5, added by
Proposition 47, The Safe Neighborhoods and Schools Act, defined a new crime of
shoplifting, a misdemeanor, as “entering a commercial establishment with intent to
commit larceny while that establishment is open during regular business hours, where the
value of the property that is taken or intended to be taken does not exceed nine hundred
fifty dollars ($950).” Penal Code section 459.5, subdivision (b), provides an act of
shoplifting as defined in subdivision (a), must be charged as shoplifting and further
specifies, “No person who is charged with shoplifting may also be charged with burglary
or theft of the same property.”
       Brown has not challenged her conviction for burglary in this appeal. However, if
following a retrial it is determined Brown is guilty only of theft, not robbery, and there is
no proof the value of the merchandise taken exceeded $950, Brown may be eligible for
resentencing on that charge under Proposition 47’s reduced punishment provisions,
Penal Code section 1170.18, subdivisions (a) and (b). (See People v. Shabazz (2015)
237 Cal. App. 4th 303, 313-314 [explaining appellate court may not reduce felony
conviction to misdemeanor on direct appeal; sole remedy for defendant convicted of
                                              7
       Robberies in which the victim and the thief confront each other only after the
perpetrator has initially gained possession of the stolen property are sometimes referred
to as “Estes robberies” by California attorneys who practice criminal law and the judges
before whom they appear. (See, e.g., Miller, supra, 115 Cal.App.4th at p. 223; People v.
Gray (1998) 66 Cal. App. 4th 973, 990.) In People v. Estes (1983) 147 Cal. App. 3d 23
(Estes) a store security guard confronted the defendant in the parking lot after seeing him
shoplift some clothing. Rather than surrender the items, the defendant drew a knife,
swung it at the guard and threatened to kill him, which prompted the guard’s retreat. On
appeal the defendant challenged his robbery conviction on the ground “the merchandise
was not taken from the ‘immediate presence’ of the security guard.” (Id. at p. 27.) The
Estes court rejected that argument, explaining, “The evidence establishes that the
appellant forc[i]bly resisted the security guard’s efforts to retake the property and used
that force to remove the items from the guard’s immediate presence. By preventing the
guard from regaining control over the merchandise, defendant is held to have taken the
property as if the guard had actual possession of the goods in the first instance.” (Ibid.)
The court concluded, “[A] robbery occurs when defendant uses force or fear in resisting
attempts to regain the property or in attempting to remove the property from the owner’s
immediate presence regardless of the means by which defendant originally acquired the
property.” (Id. at pp. 27-28; accord, Miller, at p. 222 [“[c]ircumstances otherwise
constituting a mere theft will establish a robbery where the perpetrator peacefully
acquires the victim’s property, but then uses force to retain or escape with it”]; People v.
Flynn (2000) 77 Cal. App. 4th 766, 772 [“the willful use of fear to retain property
immediately after it has been taken from the owner constitutes robbery”]; see also People
v. Phillips (1962) 201 Cal. App. 2d 383, 385 [affirming robbery conviction of defendant
who had attendant pump gasoline into his car and then used force to drive away without
paying for gasoline; although general rule is retention by force or fear of property


qualifying felony before Proposition 47’s effective date is to petition trial court for
resentencing and designation of felony as a misdemeanor].)

                                              8
obtained peacefully does not constitute robbery, California law is contrary; “escape of the
robber with the loot is a part of the robbery itself”].)
              b. The evidence regarding Brown’s use of force
       The central issue at trial from the defense perspective was whether Brown had
used force against Rollins and Hernandez sufficient to transform her act of shoplifting
into an Estes robbery. The evidence in this case, if viewed in the light most favorable to
the prosecution, was certainly sufficient to support Brown’s convictions for robbery.
(Cf. People v. Manibusan (2013) 58 Cal. 4th 40, 87 [standard of review for assessing a
claim of insufficient evidence in a criminal case].) Rollins testified Brown repeatedly
punched him as he attempted to grab her purse; Hernandez testified Brown pushed him
out of the way when he attempted to block her path. Although the degree of force
described by the two victims was far less than in Estes itself or most reported cases
involving flight from a store security officer, under the prosecution’s version of the facts
it was sufficient to dissuade them from attempting to reclaim the stolen merchandise and
to allow Brown to escape.
       But, as discussed, in evaluating whether the trial court erred by failing to instruct
on a lesser included offense, we consider the evidence in the light most favorable to the
defendant. (See People v. Brothers, supra, 236 Cal.App.4th at p. 30; People v.
Millbrook, supra, 222 Cal.App.4th at p. 1137). From that perspective, there was
substantial evidence from which a reasonable juror could conclude Rollins’s and
Hernandez’s recollections of the physical encounter with Brown were unreliable or even
contrived—evidence highlighted by Brown’s defense counsel in arguing the People had
failed to prove she was guilty of robbing either man.3 Most significantly, according to
Detective Diaz, Rollins did not claim that Brown had repeatedly punched his arm as he
tried to wrest Brown’s purse from her grasp. Instead, he reported only that Brown had
bumped him with her shoulder as he attempted to grab the purse, physical contact a jury

3
        Brown’s counsel, who did not request the theft instruction, apparently made the
tactical decision to pursue this point while forcing an all-or-nothing choice between
convictions for two robberies and a finding of not guilty.

                                               9
might conclude did not amount to the use of force necessary for robbery. (See, e.g.,
People v. Mungia, supra, 234 Cal.App.3d at p. 1709 [“‘Force’ is a relative concept. An
able-bodied and/or large person may experience a given physical act applied to her body
as less forceful than would a feeble, handicapped or small person . . . . [¶] Furthermore,
the defendant’s physical characteristics in comparison to those of the victim may also be
particularly relevant in determining whether the physical act applied by the defendant to
the victim constituted ‘force.’ A shove by a defendant who is larger or stronger than his
victim may lead a jury to find that the shove amounted to the necessary ‘force.’”]; see
generally People v. Church (1897) 116 Cal. 300, 303-304.)
       Similarly, Hernandez could not recall whether he had told Diaz or any other
sheriff’s deputy investigating the crime that he had been pushed when he had verbally
confronted Brown. In addition, Rollins testified he saw Brown push Hernandez even
though the narrative provided by both Rollins and Hernandez indicated Rollins was not in
a position to see that encounter, corroboration that could raise doubt as to the reliability
of both witnesses’ testimony.
       “[A]n unexplainable rejection of the prosecution’s evidence” does not constitute
substantial evidence the defendant is guilty only of a lesser included offense. (People v.
Kraft (2000) 23 Cal. 4th 978, 1063.) For the reasons just discussed, however, rejection of
Rollins’s and Hernandez’s testimony describing the physical force used by Brown would
be far from unexplained. The evidence, viewed most favorably to Brown, raised
sufficient doubt whether the element of force was present to require the court to instruct
on theft. (See People v. Morales, supra, 49 Cal.App.3d at p. 140 [instruction on theft as
lesser included offense of robbery required; “[t]he witness’ distance from the event, her
preoccupation with other matters, her inability to remember details, and the fact that the
victim fell backwards all arguably cast doubt upon the accuracy of her testimony that the
defendant deliberately pushed the victim . . . . [I]f the evidence disclosed reasons to
doubt [the witness’s] testimony, the witness’ expression of certainty could hardly
empower the court to ignore those reasons and withdraw the evidentiary issue from the
jury”]; see also People v. Burns, supra, 172 Cal.App.4th at p. 1258 [“[w]here the

                                              10
evidence would support either crime and robbery is charged, the better practice is to
instruct the jury on the lesser crime as well”].)
       3. The Failure To Instruct on Theft Was Not Harmless Error
       The Attorney General correctly observes that error in failing sua sponte to instruct
on a lesser included offense in a noncapital case is reviewed for harmless error under the
reasonable probability standard articulated in People v. Watson (1956) 46 Cal. 2d 818.
(People v. Thomas (2012) 53 Cal. 4th 771, 814; People v. Sakarias (2000) 22 Cal. 4th 596,
621.) Thus, reversal is required if, after examining the entire record, including the
evidence, we determine it was reasonably probable the erroneous omission of the
instruction on theft affected the outcome. (See Thomas, at p. 814; see also People v.
Prince (2007) 40 Cal. 4th 1179, 1267; Breverman, supra, 19 Cal.4th at p. 178.) “‘“[A]
‘probability’ in this context does not mean more likely than not, but merely a reasonable
chance, more than an abstract possibility.”’” (People v. Sanchez (2014) 228 Cal. App. 4th
1517, 1534-1535; accord, People v. Soojian (2010) 190 Cal. App. 4th 491, 519.)
       In many cases the failure to instruct on a lesser included offense is properly
deemed harmless “when the jury necessarily decides the factual questions posed by the
omitted instructions adversely to defendant under other properly given instructions.”
(People v. Lewis (2001) 25 Cal. 4th 610, 645.) But the fact the jury convicted Brown of
robbery, necessarily finding she had used force or fear to take the merchandise, does not
mean the omission of the theft instruction must be harmless. As the Supreme Court
explained in Breverman, supra, 19 Cal.4th at page 178, footnote 25, “[T]he very purpose
of the rule is to allow the jurors to convict of either the greater or the lesser offense where
the evidence might support either. That the jury chose the greater over acquittal, and that
the evidence technically permits conviction of the greater, does not resolve the question
whether ‘after an examination of the entire cause, including the evidence’ [citation], it
appears reasonably probable the jury would nonetheless have elected the lesser if given
that choice.”
       In making this assessment, “‘an appellate court may consider, among other things,
whether the evidence supporting the existing judgment is so relatively strong, and the

                                              11
evidence supporting a different outcome is so comparatively weak, that there is no
reasonable probability the error of which the defendant complains affected the result.’”
(People v. Thomas, supra, 53 Cal.4th at p. 814.) Using this standard we cannot conclude
the instructional error here was harmless. The evidence Brown was a thief was
compelling (indeed, it was essentially undisputed). The evidence she used some degree
of force to accomplish her thievery, as opposed to some incidental physical contact
occurring as she made her escape, was much less clear. The jury understandably wanted
to convict her of something. (See Schad v. Arizona (1991) 501 U.S. 624, 646 [111 S. Ct.
2491, 115 L. Ed. 2d 555] [“‘the absence of a lesser included offense instruction increases
the risk the jury will convict . . . simply to avoid setting the defendant free’”].) If given
the opportunity to convict her of theft (as well as burglary by entering the store with
intent to commit theft), it is reasonably probable at least one juror would have elected that
option and concluded there was a reasonable doubt she was guilty of robbery. (See
People v. Soojian, supra, 190 Cal.App.4th at p. 520 [“[i]t appears that under the Watson
standard a hung jury is considered a more favorable result than a guilty verdict”]; see also
People v. Sanchez, supra, 228 Cal.App.4th at p. 1535 [quoting Soojian].)
                                       DISPOSITION
       The judgment and Brown’s convictions for robbery are reversed; her conviction
for burglary is affirmed. The cause is remanded for a new trial and for further
proceedings not inconsistent with this opinion. The appeal of BA357017 is dismissed.


                                                   PERLUSS, P. J.
We concur:


       ZELON, J.                                   BECKLOFF, J. *




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                              12